UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 J.S. individually and on behalf of his child M.S. a minor,

                                        Plaintiffs,                     20 Civ. 2105 (PAE)
                        -v-
                                                                              ORDER
 NEW YORK CITY DEPARTMENT OF EDUCATION,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the parties agreed that there is no need to conduct additional

discovery. Accordingly, if the case has not by then settled, plaintiffs’ anticipated motion for

summary judgment will be due June 24, 2021. Defendant’s opposition will be due July 8, 2021.

Plaintiffs’ reply will be due July 15, 2021.



       SO ORDERED.

                                                              
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: May 13, 2021
       New York, New York
